DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:


Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Figure 1, Figure 3B and Figure 6A. 
It is noted that a Sequence Listing has been provided with one sequence (SEQ ID NO:1), which at first glance appears to correspond to the sequence shown in Figure 1. However, upon closer inspection, the sequence shown in Figure 1 is a double-stranded polynucleotide, where the bottom sequence is the complement of the top sequence. On the contrary, SEQ ID NO:1 of the Sequence Listing is a single sequence that would result from attaching the left end of the bottom sequence in Figure 1 to the right end of the top sequence in Figure 1. Thus, SEQ ID NO:1 is an improper representation of the sequence in Figure 1. Per MPEP 2423.03: 
“37 CFR 1.822(c)(5) provides that nucleotide sequences shall only be represented by a single strand, in the 5′ to 3′ direction, from left to right. That is, double stranded nucleotides shall not be represented in the sequence listing. A double stranded nucleotide may be represented as two single stranded nucleotides, and any relationship between the two may be shown in the drawings.”
Therefore, Applicant is required to submit a Substitute Sequence Listing in which each of the top and bottom sequences in Figure 1 is listed separately and given its own SEQ ID NO. Note that the bottom sequence in Figure 1 is presented in a 3’ to 5’ direction (assuming the top sequence is in the 5’ to 3’ direction, as is the convention). Therefore, when submitting the Substitute Sequence Listing, care should be taken to present the bottom sequence in a 5’ to 3’ direction (this also applies to the bottom sequences in Figures 3B and 6A).
As to the sequences shown in Figures 3B and 6A, these sequences are not represented in the Sequence Listing at all. Therefore, these should be added in the Substitute Sequence Listing, where each of the top and bottom strands should be listed separately and given its own SEQ ID NO. 
It is further noted that in Figure 6A, four double-stranded sequences are shown. These should all be the same in terms of base sequences. However, an error has been noted in that, while the bottom sequences are all identical, the top sequences in the third and fourth sequences do not match the top sequences in the first and second sequences. That is, the top sequences have been changed from “…AGAAACCTTGC” to “…AGAA_CCTTGCC” (that is, an “A” has been deleted, and an extra “C” has been inserted; this also results in non-complementary base pairing with the bottom sequence). This error should be corrected in the drawing.
It is expected, therefore, that the Substitute Sequence Listing should have 6 sequences, one for each of the top and bottom sequences shown in Figures 1, 3B and 6A. As noted, care should be taken to present the bottom sequences in a 5’ to 3’ direction in the Substitute Sequence Listing.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 6A contains errors in the last two double-stranded sequences presented, as discussed above in connection with Specific Deficiency #1. Applicant may also wish to address Specific Deficiency #2 by adding SEQ ID NOs to the relevant drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 38, 42, 43, 47, 53, 56, 58, 62-66 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barany (US 2009/0123913).
With regard to claims 37, 38, 47, and 62-66, Barany taught a method (paragraph [0037]): “Heteroduplexes are nicked with EndoV at positions of base mismatches (with nicks at perfect matches resealed by ligase), and the nicked fragments labeled by nick translation using DNA polymerase and fluorescent dNTPs.”
It is noted that “fluorescent dNTPs” qualify as “modified nucleotides”, the DNA polymerase qualifies as an enzyme that provides nick translating activity, and EndoV qualifies as a repair enzyme that generates nicks in double-stranded nucleic acid at sites that correspond to mismatched nucleotides.
With regard to claim 42, Barany further taught (paragraph [0037]): “The idea here is not to necessarily identify within a base pair the exact nature of a mutation, but to identify the genes or exons that contain a potential mutation on a microarray, and then pinpoint the mutation using EndoV/ligase mutation scanning with electrophoretic separation and ultimately automated sequencing.” Thus, Barany determines the identity of the mismatched nucleotide, and since this begins with identifying the gene or exon that contains a potential mutation on a microarray, which in turn relies on nicking with EndoV, the ultimate determination of the mismatched nucleotide is “based on” the selection of the nucleic acid repair enzyme (i.e. using EndoV).
With regard to claims 43 and 69, “fluorescent dNTPs” are inherently “capable” of being differentiated from corresponding unmodified nucleotides by a sequencing platform, e.g. by nanopore sequencing. While Barany does not do this, the claim does not actually require doing it either. The claim merely requires that the modified nucleotides are “capable” of being differentiated.
With regard to claim 53, Barany further taught (paragraph [0037]): “A similar approach could be considered using genome fragments in the sample and hybridizing them to complementary fragments that have been spotted on a microarray.”
With regard to claims 56 and 58, Barany taught the method of paragraph [0037] for detection of mutations, which are inherently stochastic events (mutations occur at random).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Barany (US 2009/0123913) in view of Schwartz (WO 2009/052366, IDS reference).
The teachings of Barany have been discussed. With regard to the Barany’s method at paragraph [0037], Barany did not disclose the identity of the polymerase used for the nick translation reaction.
Schwartz also disclosed methods involving nick translation. At paragraphs [0024]-[0024], Schwartz disclosed the use of E. coli DNA polymerase I for nick translation.
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to use DNA polymerase I (which inherently has a flap endonuclease), as it is prima facie obvious to select a material known to be suitable for its intended purpose (MPEP 2144.07), here, nick translation.

Claims 54 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Barany (US 2009/0123913) in view of Ramsay et al (JACS 132:5096-5104 (2010)).
The teachings of Barany have been discussed. Barany did not indicate, at paragraph [0037], the identity of the labeled dNTPs.
Ramsay disclosed Cy3-dCTP and Cy5-dCTP, each labeled at the 5 position of cytosine (figure 1).
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to use the Cy3-dCTP or Cy5-dCTP disclosed by Ramsay as labeled nucleotides when practicing the method of Barany, as it is prima facie obvious to select a material known to be suitable for its intended purpose (MPEP 2144.07), here, fluorescently labeled dNTPs.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Barany (US 2009/0123913) in view of Polansky (US 2004/0023207).
Barany taught a method (paragraph [0037]): “Heteroduplexes are nicked with EndoV at positions of base mismatches (with nicks at perfect matches resealed by ligase), and the nicked fragments labeled by nick translation using DNA polymerase and fluorescent dNTPs.”
It is noted that “fluorescent dNTPs” qualify as “modified nucleotides”, the DNA polymerase qualifies as an enzyme that provides nick translating activity, and EndoV qualifies as a repair enzyme that generates nicks in double-stranded nucleic acid at sites that correspond to mismatched nucleotides.
Barany did not teach putting these reagents into a “kit”.
Polansky taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to put the reagents for practicing Barany’s method into a “kit” to obtain the benefits of kits taught by Polansky. Regarding the “wherein” clause of claim 60, it would have been obvious that such reagents placed in a kit would have to be in some kind of container, and doing so would have inherently satisfied one of the two alternatives recited (i.e. the reagents would either be in the same container or not).

Conclusion
Claims 39-41, 44-46, 48, 51-52, 55, 57, 59, 67-68, 70, and 72-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637